PER CURIAM:
On February 12, 1983, in the afternoon hours, claimant Charles William Mooney's vehicle, a 1982 Chevrolet Cavalier, was struck by several pieces of cement while proceeding under a bridge on Route 60 at Cedar Grove, Kanawha County. Claimant Mooney testified that the weather was fair. He further testified that several pieces of cement hit his vehicle. One piece hit the top of the car, and one came through the windshield. Claimant Mooney submitted photographic evidence showing the damage to the vehicle. The vehicle sustained damage in the amount of $947.57. Claimant Mooney incurred the first $50.00 of the damages in accordance with the deductible provision in his insurance policy.
It is the claimant's contention that the concrete which hit his vehicle came from the bridge. However, claimant did not introduce proof to support this allegation. A finding of negligence by respondent would require speculation, and the Court cannot speculate. Arthur, Adm'r. vs. Dept. of Mental Health, 12 Ct.Cl. 124 (1978). There being no basis for presumption of negligence on the part of the respondent, the claim is denied.
Claim disallowed.